                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 SHELBY COUNTY DEMOCRATIC                         )
 PARTY and MAREK FOR MEMPHIS                      )
       Plaintiffs,                                )
                                                  )
 v.
                                                  )
                                                  )           No. 2:19-cv-2769-SHL-tmp
 M. LATROY ALEXANDRIA-WILLIAMS,
                                                  )
 GREGORY GRANT, Individually and d/b/a
                                                  )
 GREATER MEMPHIS DEMOCRATIC
                                                  )
 CLUB, INC and SHELBY COUNTY
                                                  )
 DEMOCRATIC CLUB.
                                                  )
        Defendants.                               )


                                         ORDER TO REMAND


       Before the Court are the Memorandum of Defendant Alexandria Williams in Support of

Removal Jurisdiction, (ECF No. 13), filed January 6, 2020, Plaintiffs Shelby County Democratic

Party, Shelby County Young Democrats and Marek of Memphis’s Response, (ECF No. 15), filed

January 10, 2020, and Defendant Greg Grant, Individually and d/b/a Greater Memphis

Democratic Club, Inc.’s Response in Opposition, (ECF No. 16), filed January 14, 2020. For the

following reasons, this case is REMANDED to the Shelby County Chancery Court from which

it was removed.

                                       BACKGROUND

       This matter involves allegations that Defendants deceptively portrayed certain political

candidates as endorsees of the Democratic Party and improperly used the Seal of the City of

Memphis on their campaign materials. On September 26, 2019, Plaintiffs petitioned the Shelby

County Chancery Court for injunctive relief, to prevent Defendants from distributing allegedly
deceptive campaign literature. (ECF No. 1-1 at PageID 8-14.) The state court heard arguments

at an emergency hearing on October 3, 2019, and entered a temporary restraining order against

Defendants. (ECF No. 1-1. at PageID 22-24) That court scheduled a follow-up hearing for

November 13, 2019. (Id.)

       On November 8, 2019, before the follow-up hearing, Mr. Williams removed the case to

this Court based on diversity jurisdiction. (ECF No. 1.) He averred, in his Notice of Removal,

that the injunctive relief sought by Plaintiffs was in violation of the First Amendment, and that

Defendants are entitled to $666,000,000.50 in damages from Plaintiffs.

       Counsel for Plaintiffs and Mr. Williams appeared before the Court on December 17, 2019

for a Scheduling Conference. (ECF No. 11.) The Court sua sponte asked whether the removal

was proper, and allowed counsel for Mr. Williams until January 6, 2020 to explain the basis for

subject matter jurisdiction, with Plaintiffs to respond by January 13, 2020. The Parties have

since filed their briefs, making the question of subject matter jurisdiction ripe for the Court’s

determination.

                                            ANALYSIS

       At any time and of its own volition, a district court may examine whether a complaint

lacks subject matter jurisdiction. See Dietrich v. Bell, Inc., 554 F. App'x 418, 421 (6th Cir.

2014); Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th

Cir. 2009) (“[F]ederal courts have a duty to consider their subject matter jurisdiction in regard to

every case and may raise the issue sua sponte.”). If a court finds that subject matter jurisdiction

is lacking, then it must dismiss the complaint. Fed. R. Civ. P. 12(h)(3). “[T]he removing

defendant bears the burden of establishing federal court jurisdiction.” Roberts v. Mars Petcare

US, Inc., 874 U.S. 953, 955 (6th Cir. 2017.)



                                                  2
        “Absent diversity of citizenship, federal-question jurisdiction is required.” Kitzmann v.

Local 6-19M Graphic Comms. Conf. of Intern. Brothers of Teamsters, 415 F. App’x 714, 716

(6th Cir. 2011) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)); see also 28

U.S.C. § 1441(a). “[W]hether federal-question jurisdiction exists is governed by the well

pleaded complaint rule, which provides that jurisdiction exists only when a federal question is

presented on the face of the plaintiff's complaint.” Kitzmann, 415 F. App’x at 716.

       Mr. Williams argues that Plaintiffs’ claims implicate the Voting Rights Act and the First

Amendment, and thus support federal question jurisdiction. (ECF No. 13.) Specifically, he

avers that because Plaintiffs’ claims involve “passing out of campaign literature and the exercise

of political speech,” they share “a common nucleus of operative fact” as his counterclaims under

the Voting Rights and the First Amendment. In their response, Plaintiffs contend that Mr.

Williams’s removal was improper, in part because the co-defendant, Mr. Grant, did not consent

to it. For his part, Mr. Grant states that he, too, opposes removal because no federal question

was well-plead by Plaintiffs.

       First, the Court notes that, contrary to the Notice of Removal, diversity jurisdiction is not

present here. Plaintiffs’ petition to state court averred that each Defendant is a citizen of

Tennessee. (ECF No. 1-1 at PageID 8-9.) Neither the Notice of Removal nor Mr. Williams’s

brief in support of removal jurisdiction states otherwise.

        Second, Mr. Williams’s arguments in support of federal question jurisdiction are not

well-taken. As Mr. Williams is a defendant, his allegations of violations of federal law constitute

counterclaims. However, a defendant cannot confer federal question jurisdiction on a case by

asserting a counterclaim—federal question jurisdiction is only created through a plaintiff’s well-




                                                  3
pleaded complaint. See, e.g., Garbaccio v. Columbia Gas Transmission Corp., 289 F. Supp.2d

903, 905 (N.D. Ohio 2003).

       Indeed, Mr. Williams concedes that his counterclaims cannot support federal question

jurisdiction; instead he seems to be arguing for supplemental jurisdiction by citing the Gibbs

test’s famed words, “a common nucleus of operative fact.” However, supplemental jurisdiction

operates when a court has original jurisdiction over certain claims and the question is whether

the additional state law claims share a “common nucleus of operative fact” with those federal

claims. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966); Blakely v.

United States, 276 F.3d 853, 861 (6th Cir. 2002). Here, the Court lacks original jurisdiction, so

supplemental jurisdiction is beyond consideration.

       Moreover, while Mr. Williams also cites the Grable test, this matter does not satisfy the

test’s requirements to remain in a federal court. See Grable & Sons Metal Products v. Darue

Engineering & Manufacturing, 545 U.S. 308 (2005). Under Grable, federal courts have

jurisdiction over state law claims that (1) necessarily raise a federal issue, (2) which is actually

disputed and substantial and (3) where federal jurisdiction will not disturb “any congressionally

approved balance of federal and state judicial responsibilities.” Id.

       Here, the Court’s analysis begins and ends with the first Grable factor, which does not

support federal question jurisdiction. Plaintiff’s two Tennessee law claims, misrepresentations

on campaign literature or sample ballots, and knowingly publishing false campaign literature, do

not implicate federal laws. Rather, if Defendants’ rights under the Voting Rights Act or the First

Amendment are truly implicated, they are best left to be invoked as defenses or counterclaims

during state court proceedings.




                                                  4
       Therefore, there is no diversity, federal question, or supplemental jurisdiction over this

matter. The fact that a defendant objected to the removal is yet another reason supporting

remand.

                                     CONCLUSION

       For the foregoing reasons, this case is REMANDED to the Shelby County Chancery

Court from which it was removed.

       IT IS SO ORDERED, this 21st day of January, 2020.

                                             s/ Sheryl H. Lipman
                                             SHERYL H. LIPMAN
                                             UNITED STATES DISTRICT JUDGE




                                                 5
